DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	This application is in condition for allowance except for the presence of claims directed to claims 21-30 and 38-40 non-elected without traverse.  Accordingly, claims 21-30 and 38-40 have been cancelled.
Response to Arguments
3.	Claims 31-37 were objected to because of informalities.  Applicant has amended claim 31 for correction, therefore the objection to claims 31-37 is withdrawn.
4.	Claims 31-37 were rejected under 35 U.S.C. 103 as being unpatentable over Krekel et al. (“Interactive simulation and comparative visualization of the bone-determined range of motion of the human shoulder”, Simulation and Visualisierung 2006, 1 January 2006) in view of Lang (US2016/0045317).  Claim 31 is independent.  Examiner agrees with Applicant’s argument that Lang fails to disclose or teach using finite element analysis to determine implant interactions.  
Applicant’s arguments, filed 24 March 2021, with respect to claims 31-37 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 31-37 has been withdrawn. 
Allowable Subject Matter
5.	Claims 31-37 are allowed.  Nothing in the prior art showed or suggested the specific limitations of these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667